Citation Nr: 1429425	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-31 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include dysthymic disorder, adjustment disorder with depressed mood, and major depressive disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1996 to August 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In July 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In September 2009, the Board reopened the claim based upon the receipt of new and material evidence, and remanded the case for further development.  A review of the record reveals that there has not been substantial compliance with the Board's remand directives.  The Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an additional remand is required.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The claims file reflects that pertinent evidence remains outstanding and a clarifying medical opinion is warranted.  The Board must remand the claim to ensure compliance with the September 2009 remand directives and the duty to assist.

In September 2009, the Board directed the RO to take all appropriate measures to obtain copies of additional service treatment records or personnel records, including any Medical Evaluation Board (MEB) and Physical Evaluation Board (PEB) reports.  The Board's directive stated: "If the RO is unable to obtain a MEB or PEB report, documentation stating this fact must be annotated in the claims folder."  To date, there is no MEB or PEB report in the claims folder, and no documentation of the unavailability of such reports.  A PIES response from March 2010 stated that the request for MEB/PEB proceedings was "administratively closed" with "request rejected," but did not provide any further explanation.  To ensure that any outstanding MEB/PEB reports are obtained before adjudication, additional action is required.  

Next, further clarification is required as to the VA examiner's May 2010 medical opinion.  As noted in the narrative portion of the prior remand, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of soundness, the government must show by clear and unmistakable evidence that the disease or injury existed prior to service and that it was not aggravated in service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

While the May 2010 VA examination report contains opinions addressing whether the Veteran's currently diagnosed dysthymia preexisted service and whether it was aggravated by service, the standard of "at least as likely as not" (i.e. 50 percent probability or greater) in formulating these opinions was used.  For clarification purposes, in cases such as this one where the Veteran was evaluated as normal on his December 1996 entrance examination, the burden falls on VA to rebut the presumption of soundness with a higher standard of proof (i.e. clear and unmistakable evidence) demonstrating that the disorder existed prior to service and was not aggravated by service.  An addendum VA opinion is needed so that the Board can determine whether the evidence rebuts the presumption of soundness.

Finally, the record contains a VA opinion as to whether the Veteran's major depression and dysthymia were caused by or aggravated by his epilepsy.  However, the examiner did not provide an explanation to support his opinion.  In order for the Board to make a fully informed decision in this appeal, the examiner must provide an explanation to justify his conclusion regarding secondary service connection.  The examiner must also address records from the Mayo Clinic indicating that the Veteran's depression worsened after his head injury in service.      

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate measures to obtain any outstanding service treatment records or personnel records, including any MEB and PEB reports, or parts thereof.  In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), if unable to locate these additional records through conventional channels, further inquiry must be made to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction. 

If no MEB or PEB reports can be located, issue a formal finding as to their unavailability.  As required by 38 C.F.R. § 3.159(e), inform the Veteran of their unavailability, and advise him that he may submit a copy of any MEB or PEB reports, if in his possession.  

2.  After the above development is completed, return the claims file to the May 2010 VA Mental Disorders examiner, or, if that examiner is unavailable, to a suitable replacement.  The examiner must provide an opinion as to the following: 

(a)  Does the evidence clearly and unmistakably show that the Veteran's dysthymia existed prior to his entrance into service?

(b)  If yes, does the evidence clearly and mistakably show that the Veteran's preexisting dysthymia was not aggravated beyond the natural progress of the disorder during service? 

The examiner must specifically comment on the March 2010 Mayo Clinic Note referencing the Veteran's head injury in service and stating: "The patient does have a history of depression.  Again, this may have been pre-existing prior to the head injury but definitely worsened after it."

The examiner is advised that the term "clear and unmistakable" means obvious, manifest, and undebatable.

(c)  If, and only if, the answer to either question (a) or (b) is no, then provide an opinion as to whether it is at least as likely as not that the Veteran's dysthymia was caused by or aggravated by service.  In forming this opinion, the examiner must assume that dysthymia was NOT a preexisting condition prior to entry into service (since the Veteran was evaluated as normal on entrance examination and the presumption of soundness has not been rebutted based upon the responses to questions (a) and (b) above). 

The word "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

(d)  For each psychiatric disorder that has been diagnosed (i.e. dysthymia, major depressive disorder, and adjustment disorder with depressed mood), is it at least as likely as not that the psychiatric disorder was caused by or aggravated by the Veteran's service-connected residuals of head injury with partial complex seizure disorder? 

The examiner must specifically comment on the March 2010 Mayo Clinic Note referencing the Veteran's head injury in service and stating: "The patient does have a history of depression.  Again, this may have been pre-existing prior to the head injury but definitely worsened after it."

A complete explanation must be provided for all opinions expressed.  

If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).   

3.  After the above development is completed, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



